Title: To Thomas Jefferson from George Jefferson, 8 April 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 8th. April 1799.

I am favor’d with yours by to nights post—I think I wrote you by last post that the chimney piece was forwarded to Phila. I am  however not certain—having written in haste, & which having been of but little consequence I did not copy.
The little Jim with your groceries arrived to day—but the Capt. could not get to the wharf to deliver them—which is unfortunate as there are several Milton boats now down—but which I cannot prevail upon to wait.
I am Dear Sir Your Very humble servt.

Geo: Jefferson

